Atkinson, Justice,
dissenting.
Notwithstanding the performance of the apparently rational physical act of executing a written evidence of a ‘ contract, if, at the time of the performance of such act, the party sought to be charged was incapable, in consequence of mental infirmity, to enter into the contract itself, he will not be bound, and the mere physical acceptance of the fruits of such an agreement, while still mentally incapable of understanding the nature of his act, will not. ' serve as a ratification of an agreement apparently entered 'into under such circumstances, and therefore, whether the writing entered into under such circumstances which pur'ports to operate as evidence of an accord and satisfaction of a pre-existing right of action, is binding, is dependent, not upon the mere physical act of apparently receiving moneys in satisfaction of such cause of action, but upon whether the mental condition of the person so receiving it was such as to have enabled him originally to enter into the contract of accord and satisfaction, or such as to enable him knowingly *603to ratify suck a transaction, tke evidence of wkick was executed wkile ke was under a disability to contract, because of kis mental condition.
If no contract was made, tken tke plaintiff received no money in pursuance of tkat contract, and is, tkerefore, not bound to make restitution, but ke can bring kis action upon tke original cause of action. Wke-tker in tke present case tke alleged contract was originally binding, or wketker it afterwards became so because of its ratification, were questions for tke jury, and under tke facts stated in tke declaration tke court erred in sustaining tke demurrer.